DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 32, 39, 42, 44, 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 AH_NR Meeting Spokane, USA, 16th - 20th January 2017, R1-1700618 Source: NTT DOCOMO, INC., Title: Summary of [87-32]: UL L 1/L2 control channel design for NR, Agenda Item: 5.1.3.2, Document for: Discussion and Decision herein NTT in view of US 20170295589 A1 herein Sundararajan.

process a Physical Downlink Control Channel, PDCCH, within a bandwidth at a start of a slot (figures on page 10, ZTE contribution, where the DC is the PDCCH);
allocate a Guard Period (GP) within the bandwidth and subsequent to the PDCCH (figures on page 10, ZTE contribution, where the gap is subsequent to the DC);
generate a Physical Uplink Control Channel, PUCCH, within the bandwidth and in one or more Orthogonal Frequency-Division Multiplexing, OFDM, symbols at an end of the slot; (figures on page 10, ZTE contribution, where UC is the PUCCH) and
generate a Physical Uplink Shared Channel, PUSCH, within the bandwidth and in one or more OFDM symbols extending between the GP and the PUCCH (see slot n+3 of the first figure on page 10), the PUSCH being time-division multiplexed with the PUCCH (page 10), and 
an interface for receiving the PDCCH from a receiving circuitry and for sending the PUCCH and the PUSCH to a transmission circuitry (implicit).
NTT may not explicitly disclose separating the GP from the PUCCH, wherein the PUCCH occupies an end symbol of the slot, wherein the GP is adjacent to the PUSCH that is being time-division multiplexed with the PUCCH at the end of the slot.
Sundararajan discloses separating the GP from the PUCCH, wherein the PUCCH occupies an end symbol of the slot (Fig. 4: 418, UL control information (uplink control information) and UL control information (PUCCH); 0081), wherein the GP is adjacent to the PUSCH (Fig. 4: 416, PUSCH) that is being time-division multiplexed with the PUCCH at the end of the slot (Fig. 4: 410, 416 and 418; PUSCH multiplexed with PUCCH at the end of the slot; 0081). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NTT to include guard period and PUCCH structured as taught by Sundararajan so as to reduce interference (0082).

Claim 32, as analyzed with respect to the limitations as discussed in claim 25.
Claim 39, as analyzed with respect to the limitations as discussed in claim 25. 

Claim 42, NTT discloses wherein the one or more processors are to: process a transmission carrying an indicator of a transmission mode, wherein the transmission mode is selected from one of: transmitting PUCCH on a pre- configured resource, or transmitting PUCCH adjacent to PUSCH (Pg. 9/30 - support TDM of short PUCCH from different UEs in the same slot, a mechanism to tell the UE in which symbol(s) in a slot to transmit the short PUCCH on is supported at least above 6 GHz).

Claim 44, as analyzed with respect to the limitations as discussed in claim 25.

Claim 46, NTT discloses wherein a Downlink Control Information (DCI) of the PDCCH carries a PUCCH resource allocation field to indicate a PUCCH resource value selected from a set of predetermined PUCCH resource values (Pg. 2/30, to dynamically indicate (at least in combination with RRC) the timing between data reception and hybrid-ARQ acknowledgement transmission as part of the DCI).

Claim 47, as analyzed with respect to the limitations as discussed in claim 42.
Claims 26-28, 30, 33-35, 37, 40, 41, 43, 45 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT in view of Sundararajan in view of US 20180270011 A1 herein Yang.
Claim 26, NTT may not explicitly disclose wherein the PUCCH and at least part of the PUSCH are within the same OFDM symbols and are within different frequency resources.
Yang discloses wherein the PUCCH and at least part of the PUSCH are within the same OFDM symbols and are within different frequency resources (Fig. 4, PUCCH and PUSCH in different frequency regions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NTT to include PUCCH and PUSCH as taught by Yang so as to provide a method of efficiently transmitting uplink control information and efficiently managing resources (0003).

Claim 27, NTT may not explicitly disclose wherein the PUCCH comprises a first part carrying Hybrid Automatic Repeat Request (HARQ) Acknowledgement (ACK) feedback and a second part containing other Uplink Control Information (UCI) information.
(0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NTT to include PUCCH and PUSCH as taught by Yang so as to provide a method of efficiently transmitting uplink control information and efficiently managing resources (0003).

Claim 28, as analyzed with respect to the limitations as discussed in claim 27.
Claim 30, as analyzed with respect to the limitations as discussed in claim 27.

Claim 33, as analyzed with respect to the limitations as discussed in claim 26.
Claim 34, as analyzed with respect to the limitations as discussed in claim 27.
Claim 35, as analyzed with respect to the limitations as discussed in claim 28.
Claim 37, as analyzed with respect to the limitations as discussed in claim 30.

Claim 40, as analyzed with respect to the limitations as discussed in claim 26. 
Claim 41, as analyzed with respect to the limitations as discussed in claim 27.

Claim 43, NTT may not explicitly disclose wherein the transmission carrying the indicator of the transmission mode is one of: a UE- specific Radio Resource Control (RRC) transmission, a Minimum System Information (MSI) transmission, a Remaining 
Yang discloses wherein the transmission carrying the indicator of the transmission mode is one of: a UE- specific Radio Resource Control (RRC) transmission, a Minimum System Information (MSI) transmission, a Remaining Minimum System Information (RMSI) transmission, or an Other System Information (OSI) transmission (0048). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NTT to include PUCCH and PUSCH as taught by Yang so as to provide a method of efficiently transmitting uplink control information and efficiently managing resources (0003).

Claim 45, as analyzed with respect to the limitations as discussed in claim 26.
Claim 48, as analyzed with respect to the limitations as discussed in claim 43.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210195586 A1 - A method and devices by which a terminal and a base station efficiently transmit/receive a signal by controlling, in units of groups, a newly proposed frame (or subframe) structure. Look at Fig. 13 (e).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by 


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468